Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "adding a sufficient amount of water".  It is unclear what constitutes a “sufficient” amount, thus rendering the scope of the claim unascertainable.
Claims 15-17 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claim 1, Dorris et al. discloses a cellulose filament medium (Col. 24, lines 52-54) for growing plant seedlings, comprising:
a mixture of water and plant-derived (Col. 3, lines 60-63) cellulose filaments (Col. 24, lines 52-54), the cellulose filaments being at a consistency of between about 4% and 50% in the mixture (Col. 24, lines 64-67).
For claim 2, Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments are untreated (Col. 10, lines 63-65).
For claim 4, Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, further comprising an absence of soil in the mixture (the reference makes no mention nor contemplates soil in the mixture).
For claim 6, Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Col. 10, lines 50-59).

For claim 8, Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the consistency is between about 16% to 20% (Col. 24, lines 64-67).
For claim 14, Dorris et al. discloses a method of forming a medium for growing plant seedlings, comprising: adding a sufficient amount of water to a mixture of water and plant-derived (Col. 3, lines 60-63) cellulose filaments, the cellulose filaments being at a consistency of between about 28% and 35% in the mixture (Col. 4, lines 8-24), to lower the consistency to between about 14% to 27% (Col. 24, lines 64-65).
For claim 16, Dorris et al. discloses the method of forming a medium for growing plant seedlings of claim 14, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Col. 10, lines 50-59).
For claim 17, Dorris et al. discloses the method of forming a medium for growing plant seedlings of claim 14, wherein to lower the consistency to between about 14% to 27% is to lower the consistency to between about 16% and 20% (Col. 24, lines 64-65).

Claims 1, 5, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben et al. (U.S. Patent Application Publication No. 2017/0150749 as cited by Applicant).

a mixture of water and plant-derived ([0041]: “CF production have been disclosed by Hua et al. in US 2011/0277947 A1 and U.S. Pat. No. 9,051,684 the disclosures of which are incorporated herein by reference in their entirety”, where U.S. Pat. No. 9,051,684 discloses in Col. 7, lines 54-64) cellulose filaments ([0092]), the cellulose filaments being at a consistency of between about 4% and 50% in the mixture ([0092]: 10%).
For claim 5, Ben et al. disclose the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments are never-dried cellulose filaments (as discussed in [0081] and [0092]).
For claims 18 and 21, Ben et al. discloses a method of growing plant seedlings comprising: implanting plant seeds ([0051] “agricultural materials, which comprise,…seeds”) in a mixture of water and plant-derived ([0041]: “CF production have been disclosed by Hua et al. in US 2011/0277947 A1 and U.S. Pat. No. 9,051,684 the disclosures of which are incorporated herein by reference in their entirety”, where U.S. Pat. No. 9,051,684 discloses in Col. 7, lines 54-64) cellulose filaments ([0068]: “the agricultural material 5 and the CF or CF-containing cellulose fibers 7 are added to water 8”), the cellulose filaments being at a consistency of between about 14% and 33% in the mixture, wherein the consistency is between 16% to 20% ([0017]: less than 20 wt % of CF).

s 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FP Innovations (WO 2017/219127 as cited by Applicant).
For claim 9, FP Innovations discloses a composition of matter (as shown in Fig. 1) suitable for forming a cellulose filament medium for growing plant seedlings, comprising:
a mixture of water and plant-derived cellulose filaments ([0060]), the cellulose filaments being at a consistency of between about 28% and 35% in the mixture (as discussed in [0042], [0060], and [0061]: slurries 0.001-50 wt.%, 30 wt.% as shown in Fig. 1).
For claim 11, FP Innovations discloses the composition of matter of claim 9, wherein the cellulose filaments are unbleached ([0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorris et al. in view of Hua et al. (U.S. Patent No. 9,856,607, as cited by Applicant).
For claim 3, Dorris et al. discloses the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium 
For claim 15, Dorris et al. discloses the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art to have modified the medium of Dorris et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a paper product produced by the medium.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FP Innovations in view of Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claims 10 and 13, FP Innovations discloses the invention substantially as claimed, but fails to specifically show the composition wherein the cellulose filaments are untreated and wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 pm to about 2 mm. However, Dorris et al. teaches a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FP Innovations in view of Ben et al. (U.S. Patent Application Publication No. 2017/0150749 as cited by Applicant).
For claim 12, FP Innovations discloses the invention substantially as claimed, but fails to specifically show the composition wherein the cellulose filaments are never-dried cellulose filaments. However, Ben et al. teaches a composition of matter suitable for forming a cellulose filament medium for growing plant seedlings, comprising: cellulose filaments ([0092]), wherein the cellulose filaments are never-dried cellulose filaments (as discussed in [0081] and [0092]). It would have been obvious to one having ordinary skill in the art to have modified the composition of FP Innovations to include the untreated cellulose filaments having the dimensions as taught by Ben et al. for the advantage of maximizing the water retaining properties of the composition.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ben et al. in view of Hua et al. (U.S. Patent No. 9,856,607, as cited by Applicant).
For claim 19, Ben et al. discloses the invention substantially as claimed, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a method of providing a cellulose filament mixture comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art to have modified the mixture of Ben et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a paper product produced by the medium.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ben et al. in view of Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claim 20, Ben et al. discloses the invention substantially as claimed, but fails to specifically show the method wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 pm to about 2 mm. However, Dorris et al. teaches a method of forming a cellulose filament mixture for growing plant seedlings, comprising: cellulose filaments, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Col. 10, lines 50-59). It would have been obvious to one having ordinary skill in the art to have modified the composition of Ben et al. to include the cellulose filaments having the dimensions as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643